Title: To George Washington from Major General Alexander McDougall, 13 May 1779
From: McDougall, Alexander
To: Washington, George



Sir
Head-Quarters Pecks-Kill [N.Y.] May 13th 1779.

I was honored in due time, with your Excellencys favor of the 8th Instant. Before the receipt of this, Colo. Cilleys Regiment embarked for New-Windsor, and was from thence, to take the Route of Sussex Court House, which I was informed, is the shortest distance to East-Town. I have not the most distant Idea, of General Clintons sailing, in the Fleet you mention. However, a few Days will determine that matter. Mr —— is gone down with the Flag, on the Subject intended in former Letters; and other coincident purposes. When he returns, I shall instantly communicate the result. I have the honor to be Your Excellencys Most Humble Servant
Alexr McDougall
